Order, Family Court, Bronx County (Juan M. Merchan, J.), entered on or about May 5, 2008, which denied respondent’s objection to a Magistrate’s order of support directing payment of child support in the amount of $82 per week, plus a retroactive lump-sum payment of $3,199, unanimously affirmed, without costs.
Since respondent provided insufficient evidence to allow the Support Magistrate to determine his gross income and its application to various asserted medical conditions, the Magistrate had no option but to base his determination of child support on the child’s needs (Family Ct Act § 413 [1] [k]), rather than on respondent’s means (§ 413 [1] [a]; see Matter of Denham v Kaplan, 16 AD3d 685 [2005]).
We have considered respondent’s other arguments and find them unavailing. Concur—Gonzalez, EJ., Nardelli, Catterson, Moskowitz and Renwick, JJ.